Claim Rejections - 35 USC § 102
Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner, US 1,231,249.  Gardner discloses a joint assembly, comprising:
a housing member (4) comprising a socket (5) having a substantially regular polygonal profile (see Fig.  4) defined by wall segments (6), the socket receiving an end (9) of a stud member (3), the end of the stud member comprising a plurality of convexly curved facets (10, 11) corresponding to the substantially regular polygonal profile,
wherein the joint assembly is configured to transfer torque (page 1, lines 21-26) between the housing member and the stud member via a plurality of keys (13) disposed between each facet and a corresponding wall segment, wherein each key comprises a concave bearing surface (see Fig. 6) corresponding to a convexly curved facet (10, 11) to thereby provide bearing surface area, and to transfer a thrust load between a bearing (15)  in the socket of the housing member and a rounded crown (14) at the end of the stud member (page 1, lines 83-85).

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive.  Applicant argues that Gardner fails to disclose all the limitations of claim 9.  However, as noted in detail above, Gardener does in fact disclose every limitation of claim 9.

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679